Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7-12, and 19-24 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 12/13/2019.

Election
Claims 1-6, 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/2022.
Applicant’s election without traverse of claims 7-12, 19-24 in the reply filed on 8/26/2022 is acknowledged.


Claim Objections
Claim 12, 24 are objected to because of the following informalities:  Appropriate correction is required.
For claims 12 and 24 contains the limitation reading “wherein the electronic device is a…notebook…”.  It is clear to the Examiner that this notebook is a laptop device, thus for clarity purposes, Examiner suggests the claim limitation to be amended as follows: “wherein the electronic device is a…notebook laptop…”
No amended set of claims were filed along with the Response to Election/Restriction to show proper markings on the claims withdrawn from consideration.
Applicants are reminded that the text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings.  

Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c), which states:
          (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
                    (1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
                    (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
                    (3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
                    (4) When claim text shall not be presented; canceling a claim.
                              (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
                              (ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
                    (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Appropriate correction is required. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting unit… to, and storing unit… to in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
The following claim limitations are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof:
For setting unit… to: the specification discloses in paragraphs [0016]-[0017] that the setting unit is a component or processor included in an electronic device, as shown in Figure 1. Therefore, the corresponding structure for a setting unit is a software component executed in hardware.
For storing unit…to: the specification discloses in paragraphs [0003]-[0005] and [0016]-[0017] that the storing unit is a component in an electronic device, as also shown in Figure 1, and stores information (i.e. biological characteristics and a function relationship).  Therefore, the corresponding structure for storing unit is a memory or database component in hardware..
           
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, 9-10, 19, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, the limitation reading “comparing, by the second electronic device, the to-be-recognized biological characteristic…” contains the underlined term which lacks proper antecedent basis.  The underlined term has not been positively recited therefore it is unclear as to what this term is referring to.  Appropriate correction is required.
For claims 9-10, and 21-22, the limitations reading “belongs to a lower security…”, and “belongs to a high security…” is unclear as to what the inventor regards as the invention.  The underlined terms seem to depict an incomplete statement.  It is not clear as what kind of security that the biological characteristics belong to is high or low.  That is, is the inventor referring to a high/low security level or a high/low security access or a high/low security score or a high/low security setting set by a user?  Appropriate correction is required.
For claims 10 and 22, the claim limitation reciting “performing, by the first electronic device or the second electronic device, the function, wherein the function is a security certification” is unclear as to what the inventor regards as the invention.  The claim limitation states that a function is performed, however the limitation only states that the function is a security certification.  It is known in the art that a security certification is issued by a competent authority to indicate that a person has been investigated and is eligible to access classified information to the extent stated in the certification.  With this is mind, then, what function is performed?  Is it to obtain a security certification in order for a user to be allowed to perform a specific secured function? Appropriate correction is required.
For claim 19, the limitation reading: “a setting unit configured to a function…” is unclear as to what the inventor regards as the invention.  The claim limitation seems to be omitting the function of what the setting unit does to a function relationship between set biological characteristics and function.  The claim limitations seems to portray an incomplete statement.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 7-11, 19-23 rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al. (US 2011/0300829 A1, hereinafter “Nurmi”) in view of Nurmi’s another embodiment.

Regarding claim 7, Nurmi teaches:
7. A recognition method, for recognizing biological characteristic, comprises: 
providing a database (par 10, memory), wherein the database comprises a plurality of set biological characteristics (par 10, fingerprints of two fingers are stored) and a function relationship (i.e. an association) between one of the set biological characteristics and a function (par 10, function associated with the stored fingerprints); 
capturing, by a first electronic device (i.e. fingerprint sensor 21, fig. 2), a to-be-recognized biological 14characteristic (i.e. scanned fingerprint) of a user (par 18, fingerprint sensor scans a fingerprint of user); 
comparing, by the second electronic device (i.e. processor 18, fig. 2), the to-be-recognized biological characteristic with the set biological characteristics in the database (par 50, processor 18 compares scanned fingerprint with stored fingerprint); 
determining, by the second electronic device, whether the 5to-be-recognized biological characteristic matches a matched one of the set biological characteristics (par 50, determine where there is a match between scanned fingerprint and stored fingerprint); and 
when the to-be-recognized biological characteristic matches the matched one of the set biological characteristics, performing, by the first electronic device or the second electronic device, the function (par 50, when there is a match, the processor 18 performs the function associated with the fingerprint).  
In another embodiment, Nurmi teaches (emphasis added):
database comprises a plurality (par 15, multiple fingerprints of users are stored, see also Table 1, where multiple functions are associated with the stored fingerprints, see also par 71) of function relationship (i.e. an association) between one of the set biological characteristics and a function (Table 1).  
As discussed above, Nurmi teaches an embodiment that stores a plurality of set biometric characteristics and function relationships between the set biometric characteristics and a function.  Nurmi’s other embodiment teaches the storing of a plurality of function relationships between the plurality of set biometric characteristics and a function (par 71).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Nurmi to include a database that includes multiple relationships between fingerprints and functions, as taught by Nurmi’s combination of embodiments provided.  The motivation to do so would have been in order to support multi-user operation (par 15).   

Regarding claim 8, Nurmi teaches:
8. The recognition method as claimed in claim 7, wherein the set biological characteristic and the to-be-recognized biological characteristic are fingerprints (par 18, 50, Fig. 2A).  

Regarding claim 9, Nurmi teaches:
9. The recognition method as claimed in claim 7, further comprising:  15determining, by the second electronic device, whether the to-be-recognized biological characteristic belongs to a lower security (Examiner will interpret lower security as just having a keylock active, instead of no security at all, i.e. no security) ; and when the to-be-recognized biological characteristic belongs to the lower security (par 13, the keylock is active when fingerprint is scanned), performing, by the first electronic device or the second electronic device, the function (par 13, 18-19, fingerprint is scanned when the keylock is active, yet the specific function associated with the fingerprint is performed.).  

Regarding claim 10, Nurmi teaches:
2010. The recognition method as claimed in claim 7, further comprising: determining, by the second electronic device, whether the 15to-be-recognized biological characteristic belongs to a high security (par 71, a multiple fingertip and function association is used in an ATM cash dispenser); when the to-be-recognized biological characteristic belongs to the high security (par 71, a plurality of fingertips of an authorized user is stored in the system couple to the ATM to perform the specific function associated with the fingerprint recognized), [again] capturing, by the first electronic device, the to-be-recognized biological characteristic of the user (par 71, recognize fingerprint, see also par 18 – the fingerprint sensor scans a fingerprint);  [5again] determining, by the second electronic device, whether the to-be-recognized biological characteristic matches the matched one of the set biological characteristics (par 71, a plurality of fingertips of an authorized user is stored in the system couple to the ATM to perform the specific function associated with the fingerprint recognized, see also par 50 – match is determined between a scanned fingerprint and a stored fingerprint); when the to-be-recognized biological characteristic matches the matched one of the set biological characteristics (i.e. there is a match) [after again determining], 10performing, by the first electronic device or the second electronic device, the function, wherein the function is a security certification (par 71, the ATM cash dispenser performs the specific function associated with the fingerprint has been recognized and authenticated; Examiner notes that access to the ATM is the function performed when fingerprint is matched).  
	Nurmi teaches the claimed invention except for doing each step again.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to perform these exact same steps in a repetitive way in order to access a higher security function, since it has been held that mere duplication of essential working steps in a device involves only routine skill in the art.

Regarding claim 11, Nurmi teaches:
11. The recognition method as claimed in claim 7, further comprising: when the to-be-recognized biological characteristic does not match any of the set biological characteristics (fig. 2A, par 50; when there is no match, the process returns to step 2.1 [registering fingerprints]), performing the following steps:  (Examiner notes that the following steps are obvious variations since these are duplicate steps performed.  In a sense, the following steps are in place when a fingerprint is registered (Fig. 2A), therefore, for a fingerprint to be registered, all the subsequent steps must happen first [par 48-50], see fig. 2A (the “no” paths)) 15setting, by the second electronic device, a new function relationship (i.e. association) between a new set biological characteristic (i.e. registering fingerprint) and a new function (fig. 2A fingerprint associated with a function step 2.3, see Table 1); sensing, by the first electronic device, the new set biological characteristic (par 18, fingerprint sensor scans a fingerprint of user); and  20storing, by the second electronic device, the new set biological characteristic and the new function relationship in the database (see Table 1, par 20).  

Regarding claim 19, all claim limitations are set forth and rejected as discussed in claim 7.  Moreover, Nurmi teaches the additional limitation included herein (emphasis added):
19. An electronic device for recognizing biological characteristic, comprises: 
a setting unit configured to (par 18, a device with a sensor that associates a function with a fingerprint) …; 
a storing unit configured to  (par 10, memory) …; and 
a processor configured to (fig. 2 processor 18): ….

Regarding claim 20,  all claim limitations are set forth and rejected as discussed in claim 8.

Regarding claim 21,  all claim limitations are set forth and rejected as discussed in claim 9.

Regarding claim 22,  all claim limitations are set forth and rejected as discussed in claim 10.

Regarding claim 23,  all claim limitations are set forth and rejected as discussed in claim 11.
Claims 12, 24 rejected under 35 U.S.C. 103 as being unpatentable over Nurmi et al. (US 2011/0300829 A1, hereinafter “Nurmi”) in view of Brown (US 2009/0041313 A1).

Regarding claim 12, Nurmi teaches: 
12. The recognition method as claimed in claim 7, wherein the second electronic device is a cell phone (fig. 1), a tablet, a notebook or an iPod.
	Nurmi also teaches that a phone has a fingerprint scanner (fig. 1) but does not explicitly teach, yet Brown suggests:
	the first electronic device is an earphone (Brown: fig. 15A, earphone with a fingerprint scanner) or a charging box.
Accordingly, it would have been obvious to one having ordinary skill in the art to have included the fingerprint scanner in an earphone or headset, as taught by Brown.  The motivation to do so would be in order to provide intelligent headset that offers advanced features and allow access to user specific information (Brown: par 1,17).

Regarding claim 24,  all claim limitations are set forth and rejected as discussed in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/September 28, 2022/
/ltd/